Citation Nr: 1213398	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  11-13 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to automobile and adaptive equipment or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1952 to October 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is in receipt of compensation under 38 U.S.C.A. § 1151 for his right eye only.  He is not compensated nor service connected for a left eye disorder.

2.  The Veteran's compensated disability does not cause a loss or permanent loss of use of one or both feet; a loss or permanent loss of use of one or both hands; a permanent impairment of vision of both eyes to the required specified degree; or ankylosis of one or both knees or of one or both hips.


CONCLUSION OF LAW

The criteria for a certificate of eligibility for financial assistance for an automobile or adaptive equipment only, are not met.  38 U.S.C.A. §§ 3901, 3902, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.808, 17.156 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  The July 2010 correspondence did not inform the appellant how disability ratings and effective dates are assigned.  The RO's failure to provide the Veteran notice of how an effective date is assigned is not prejudicial in light of the decision reached below.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  While the Veteran was not provided a VA examination in connection with his claim, as is explained below an examination is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c).  He was provided the opportunity to meaningfully participate in the adjudication of his claim.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  There is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  Thus, the Board may address the merits of the appeal without prejudice to the Veteran. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

Laws and Regulations

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C.A. § 3902(a)(b). 

A veteran is considered an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment if he is entitled to compensation for any of the following disabilities: (i) The loss or permanent loss of use of one or both feet; (ii) the loss or permanent loss of use of one or both hands; or (iii) the permanent impairment of vision of both eyes.  38 C.F.R. § 3.808(b)(1) (Emphasis added). 

The criteria are disjunctive.  See Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  Cf. Melson v. Derwinski, 1 Vet. App. 334  1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met). 

A veteran who does not qualify as an "eligible person" under the foregoing criteria may nevertheless be entitled to adaptive equipment, and adaptive equipment only, if he is entitled to VA compensation for ankylosis of one or both knees, or of one or both hips.  38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(1)(iv). 

The permanent impairment of vision of both eyes is defined as central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20° in the better eye.  38 C.F.R. § 3.808(b)(3). 



Factual Background and Analysis

In a March 2004 rating decision, the Veteran was granted compensation under 38 U.S.C.A. § 1151 for loss of visual acuity, status post right eye endophthalmitis, with an evaluation of 30 percent.  He was also provided special monthly compensation based upon loss of use of his right eye.  He was assigned a 100 percent rating for his right eye, effective June 2, 2004, due to a decrease in central visual acuity in his left eye.  

Initially, the Board notes that the 100 percent rating based upon impairment of central visual acuity addresses the loss of vision of his right eye (38 U.S.C.A. § 1151 compensation) and the impaired vision in his left eye (nonservice-connected) disabilities.  Put another way, the Veteran is in receipt of increased compensation for his right eye because his nonservice connected left eye is also visually impaired.  The Veteran is not in receipt of compensation, either through service connection or under 38 U.S.C.A. § 1151, for his left eye.

VA treatment records indicate the Veteran's left eye has a corrected vision of greater than 20/200.  The claims file does not address if he has a field defect in the left eye in which the peripheral field has contracted to such an extent that the widest diameter of the visual field subtends an angular distance no greater than 20 degrees.

While the Veteran has not been provided a VA examination to determine the extent of his left eye peripheral field visual impairment, the Board finds that such an examination is unnecessary as the Veteran is not in receipt of compensation or service connection for his left eye, which is a requirement for entitlement to financial assistance in acquiring an automobile and adaptive equipment.  As such, a VA examination cannot provide the Board with evidence which could assist the Veteran in substantiating his claim.

Simply, the Veteran is not an "eligible person" (as defined by 38 C.F.R. § 3.808(b)(1)) for financial assistance in acquiring an automobile or other conveyance and adaptive equipment because he is not entitled to compensation for the permanent impairment of vision of both eyes.  The Veteran is not service connected or in receipt of compensation for any other disability.  

In summary, the preponderance of the evidence shows that a service connected or compensated loss or permanent loss of use of one or both feet, a service connected or compensated loss or permanent loss of use of one or both hands, a service connected or compensated permanent impairment of vision of both eyes to the required specified degree, or a service connected or compensated ankylosis of one or both knees or of one or both hips has not been demonstrated.  Therefore, the Veteran is not entitled to a certificate of eligibility for an automobile and adaptive equipment or for adaptive equipment only. 

In reaching this determination, the Board acknowledges that VA is required to resolve the benefit of the doubt in favor of the appellant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a certificate of eligibility for an automobile and adaptive equipment or for adaptive equipment only is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


